DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/25/2022 has been entered.


Allowable Subject Matter
Claims 1 and 3-20 are allowed.

Karasawa (JP 2018-119144; citations refer to the machine translation filed 4/21/2021) discloses a laminate comprising a polyimide film and a hard coat layer (abstract; p1). The polyimide film can be multiple layers that comprise the same or different compositions (p3). The polyimide can be a polyimide, polyamideimide, or a mixture thereof (p3). The polyimide film is transparent (p2; p10).
Karasawa is silent with regard to an optical enhancement layer comprising a copolymer comprising a polyimide, wherein the copolymer comprises (a) an imide structural unit and (b) a urethane structural unit, a siloxane structural unit, or a combination thereof. Karasawa is also silent with regard to the refractive index of any of its layers.

Kim (KR 101696962 B1) teaches that abrupt changes in the refractive index between layers results in decreased luminance (p2). The reference further provides a two-layer structure comprising a first light extraction layer comprising polyimide having a first refractive index and a second light extraction layer comprising polyimide having a second refractive index that is higher than the first (abstract; p2-3). The layers each have a refractive index of 1.4-2.0 (p2).
Kim is silent with regard to an optical enhancement layer comprising a copolymer comprising a polyimide, wherein the copolymer comprises (a) an imide structural unit and (b) a urethane structural unit, a siloxane structural unit, or a combination thereof. Kim is also silent with regard to a hard coating layer.


Response to Arguments
Applicant’s arguments, see page 10 of Remarks, filed3/25/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejections of the claims based on Karasawa in view of Kim have been withdrawn.
The examiner notes claim 1 remains objected to for the formal matters described below. The examiner notes there is an inconsistency in saying “the” refractive index of the optical enhancement layer and “a” refractive index of both the light transmitting substrate and the hard coating layer in the same claim. Additionally, there is an inconsistency in that claim 3 recites “a” refractive index of the optical enhancement layer.


Conclusion
This application is in condition for allowance except for the following formal matters: 
Claim 1, line 12, “wherein the refractive” should be “wherein a refractive”.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787